MORRISON, Presiding Judge.
The offense is sodomy; the punishment, 15 years.
After trial, sentence and notice of appeal in the District Court, appellant was adjudged to be insane, arid was committed to a state hospital.
Appellant’s counsel has exercised his option not to prosecute his appeal from this conviction under the terms of Article 932b, section 5, Vernon’s Ann.C.C.P., but instead has moved to retire this case from the docket until appellant becomes sane.
The motion to suspend further proceedings in this Court is granted, and the Clerk of this Court is directed to retire this case from the docket until it shall be properly shown to this Court that appellant has been restored to sanity. Garcia v. State, Tex. Cr.App., 283 S.W.2d 60, and cases there cited.